Citation Nr: 0610961	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-12 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the residuals of 
dental trauma.

2.  Entitlement to service connection for the residuals of 
frostbite.

3.  Entitlement to service connection for a right eye 
disorder, to include macular scarring due to ionizing 
radiation exposure.

4.  Entitlement to service connection for osteoarthritis with 
disc disease of the dorsocervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran had periods of honorable active duty from March 
1943 to December 1964, including combat service during World 
War II.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which, among other things, denied the 
benefits sought on appeal.  The Board initially considered 
this appeal in October 2004 and disposed of all issues on 
appeal other than those set forth on the title page of this 
decision.  The issues addressed here were remanded for 
additional development and compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  The claims remain 
denied and are properly returned to the Board for further 
appellate consideration.

The veteran has asserted on a number of occasions that he is 
totally unemployable as a result of his service-connected 
disabilities.  The issue of entitlement to a total rating has 
not been addressed by the RO and is referred at this time for 
appropriate action.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran had four of his upper teeth removed during 
service as a result of dental trauma; teeth numbers 7, 8, 9, 
and 11.

3.  The veteran is presumed to have experienced frozen feet 
during service.

4.  The veteran has severe peripheral vascular disease of the 
lower extremities as a result of his feet freezing during 
service.

5.  The veteran has a right eye disorder that began during 
service.

6.  The veteran does not have osteoarthritis or any other 
disease of the dorsocervical spine that began during service 
or within one year of discharge from service.


CONCLUSIONS OF LAW

1.  The loss of four upper teeth, claimed as being due to 
trauma, was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 1712, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.381 (2005).

2.  Residuals of frostbite were incurred as a result of 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

3.  A right eye disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).



4.  Osteoarthritis with disc disease of the dorsocervical 
spine was not incurred in or aggravated by active service nor 
is it presumed to have been incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in February 2001, February 2004, November 
2004, and September 2005, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (March 2006).  The Board 
specifically finds, however, that the veteran is not 
prejudiced in this case as the claim addressed in this 
decision unfavorably is for entitlement to service connection 
and the veteran was given specific notice with respect to the 
elements of a basic service-connection claim and cannot be 
prejudiced by not receiving notice of downstream issues that 
are not reached by a denial of the underlying benefit.  The 
RO will have an opportunity to fully advise the veteran of 
his rights and responsibilities under the VCAA with respect 
to any downstream issues that may arise as a result of the 
full grant of benefits sought with respect to all other 
claims and, as such, the Board finds that the veteran is not 
prejudiced by any notice deficiencies with respect to the 
claims granted herein.  Accordingly, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was given initial VCAA notice prior to 
the appealed AOJ decision in keeping with Pelegrini.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
scheduling him for physical examinations, requesting medical 
opinions as to the etiology of disabilities, and by affording 
him the opportunity to give testimony before the Board in 
April 2004.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  The veteran 
has advised VA on numerous occasions that he is uncertain as 
to whether all of his records are associated with the claims 
folder because his claims folder included records for a 
different veteran.  VA has made every attempt to obtain all 
service medical records and it appears that all available 
records have been obtained and area associated with the 
claims folder.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  

For any veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of 
the United States during a period of war, campaign or 
expedition, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions or hardships of such service notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary and the reasons for 
granting or denying service connection in each case shall be 
recorded in full.  See 38 U.S.C.A. § 1154(b).

It is important to point at that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.



Dental Trauma

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  The rating activity will 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service.  When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(a) and (b).

The veteran asserts that he had all of his teeth upon 
entering service, that he had his four top front teeth 
knocked out while playing baseball during service in 1959, 
and that he had all of his top teeth removed during service 
and a denture placed as a result of the dental trauma.  He 
credibly testified that he had two full dentures placed by VA 
in 1971 and that he still wears those plates.

Service medical records show that the veteran had all of his 
teeth upon examination in March 1948, one missing tooth 
(number 10) and at least four restorable teeth (numbers 6, 7, 
9, and 11) upon examination in May 1957, and four teeth 
removed (numbers 7, 8, 9, and 11) in February 1959.  There is 
no mention of dental trauma in the records, but there is no 
mention of the teeth being removed in 1959 due to disease or 
infection either.  

The Board finds that the evidence of record does not refute 
the veteran's claim that he had four teeth removed in 1959 as 
a result of a baseball injury.  The medical evidence is 
silent other than to show that four of the veteran's top 
front teeth were removed in February 1959.  The only voice is 
the veteran's and the lack of evidence cannot be used to deny 
this claim.  Accordingly, when resolving all reasonable doubt 
in the veteran's favor, the Board finds that the veteran had 
four of his upper teeth (numbers 7, 8, 9, and 11) removed 
during service as a result of dental trauma.  The subsequent 
removal of more of his teeth is not deemed to be due to 
dental trauma.  Therefore, service connection is granted for 
the four teeth in question.

Frostbite

The veteran contends that he experienced severe frostbite 
when fighting at the Battle of the Bulge in 1944.  His 
honorable combat service during World War II has been 
verified and, as such, the veteran is presumed to have 
experienced frozen feet during service notwithstanding the 
lack of treatment notes found in his service medical records.  
See 38 U.S.C.A. § 1154.  The veteran contends that he has 
experienced problems with his feet since that time that have 
recently reached a severe degree and been diagnosed as 
peripheral vascular disease.

Treatment records clearly show that the veteran has 
peripheral vascular disease.  In a treatment note dated in 
September 2000, the veteran's treating physician noted the 
history of wearing frozen boots for five days and opined that 
that trauma "certainly contributed" to his vascular 
disease.  Upon VA examination in May 2005, a VA physician 
stated that he could not say that it was at least as likely 
as not that the veteran's current vascular disease was the 
result of in-service experiences because the vascular 
difficulties shown at that time were related to deeper 
vessels than are ordinarily affected by superficial frozen 
feet.  The examiner did not offer an opinion as to the 
possible etiology of the veteran's vascular disease.

The Board finds that when reviewing all of the evidence and 
considering it in the light most favorable to this veteran 
who served so honorable during a period of war, the medical 
evidence is at least in relative equipoise.  His treating 
physician appears to find certainty in his opinion that the 
freezing that occurred during service caused, at least in 
part, the current vascular disorder.  This opinion weighed 
against the recent opinion that suggests no etiology is found 
to be more probative.  As such, service connection for the 
residuals of frostbite of the feet is granted.

Right Eye Disorder

The veteran contends that he experienced dry eyes during 
service, witnessed the bright flash associated with testing 
of nuclear weapons in 1961, and currently has right eye 
problems as a result of his service.  The veteran testified 
that he participated in Operation Broken Arrow in 1961 and 
believes that his eye disability is a result of his 
involvement in that Operation.  He did not elaborate on any 
in-service treatment for dry eyes.

Service medical records show that the veteran was treated on 
several occasions prior to 1961 for dry eyes and a stye on 
the right eye.  He did not have an eye disability treated in 
the 1960's and was not found to have an eye disability upon 
discharge from service.  He began treatment of cataracts and 
various other problems in both eyes, including dryness, 
subsequent to service.

Post-service treatment records show a history of continued 
dryness in the right eye.  In April 2003, the veteran 
underwent removal of cataracts in his left eye and his VA 
treating physician reported at that time that the veteran had 
bilateral posterior subcapsular cataracts.  The physician 
pointed out that the type of cataract experienced by the 
veteran had been linked to exposure to ionizing radiation, 
but did not specifically link the veteran's disability to his 
period of service.

Upon VA examination in May 2005, the examiner found a large 
area of geographic atrophy in the right eye, including 
macular dryness.  He opined that it was as likely as not 
related to viewing the flash of a nuclear weapon.  The 
examiner went on to say that he was unsure why the disorder 
was monocular.  Unfortunately, the examiner did not comment 
on the clear history of dryness documented during service.

The Board notes at this juncture that there is an abundance 
of evidence with respect to Operation Broken Arrow and 
whether there was, in fact, nuclear testing performed in 
1961.  Because the evidence clearly shows a history of 
dryness during service and a current diagnosis of macular 
dryness in the right eye that a VA physician has linked to 
the veteran's possible witnessing of a bright flash during 
service as opposed to exposure to radiation, the Board finds 
that it is unnecessary to discuss whether the veteran 
actually experienced ionizing radiation.  


The evidence shows that the veteran was treated for a right 
eye disorder during service that is similar to that which is 
currently diagnosed.  A VA physician linked the currently 
diagnosed disability to an activity that the veteran avers 
occurred during service.  There is no evidence showing any 
other etiology than an activity the veteran contends happened 
during service that is not an actual exposure to ionizing 
radiation.  Thus, when resolving all reasonable doubt in 
favor of the veteran, the Board finds that the currently 
diagnosed right eye disability began during service.  
Accordingly, service connection for a right eye disorder is 
granted.

Osteoarthritis of the Dorsocervical Spine

The Board notes that arthritis was denied in a Board decision 
dated in October 2004.  That decision specifically addressed 
the veteran's complaints of low back pain and, as such, this 
decision is limited to the dorsocervical spine which is the 
mid-back and neck.

The veteran testified before the Board that he injured his 
back when lifting a tire during service and has had pain in 
his back since that time.  There are no specific complaints 
as to the neck and mid-back.  Service medical records do not 
show treatment for a neck and/or mid-back disorder.  In fact, 
reports of periodic examinations during service show that the 
veteran had no complaints of neck and/or back pain and that 
he was never found to have a neck and/or back disability 
during service.

Post-service treatment records show that the veteran was 
found to have degenerative changes in the cervical spine over 
ten years after his discharge from service.  He has continued 
to have various complaints of back pain, usually of low back 
pain.  The veteran's treatment records do not include an 
opinion that a back disability, neck disability or 
osteoarthritis of any kind began as a result of his period of 
service.

The veteran underwent VA examination in May 2005 and 
complained of low back pain and an inability to bend; there 
was no mention of neck and/or mid-back pain.  Degenerative 
arthritis of the lumbar and cervical spine was diagnosed 
based on x-ray evidence and the examiner stated that he could 
not find any evidence of an in-service back injury and could 
not say that it was at least as likely as not that a current 
back disability began as a result of service.

Arthritis is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
under 38 C.F.R. § 3.307(a)(3) if the evidence shows that the 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  See 
38 C.F.R. § 3.307.  Separation from service is defined as the 
veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was last discharged from 
service in December 1964, the evidence must show that his 
chronic disease manifest to a degree of ten percent by 
December 1965, in order for service connection to be granted 
based upon a presumptive period.  There is no statutory or 
regulatory provision to allow for an extension of a 
presumptive period.

Given the evidence as outlined above, the Board finds that 
the veteran did not incur osteoarthritis with disc disease of 
the dorsocervical spine during service or within one year of 
discharge from service.  There is no evidence of a neck 
and/or mid-back injury or disease during service and no post-
service medical evidence to link the current diagnosis to the 
veteran's service.  Unlike the veteran's dental claim where 
there was at least some evidence that his teeth were removed 
during service, this claim has no evidence to remotely 
corroborate the veteran's claim.  In fact, the veteran's own 
assertions are focused on his low back and that is not the 
subject of this claim.  Therefore, service connection for 
osteoarthritis of the dorsocervical spine must be denied.




ORDER

Service connection for residuals of dental trauma is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for the residuals of frostbite is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for a right eye disorder is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for osteoarthritis with disc disease of 
the dorsocervical spine is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


